Citation Nr: 1612602	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-37 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to November 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.  When this issue was most recently before the Board in March 2014, it was remanded for further development.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

As noted in the April 2014 remand, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The left hip disability does not result in limitation of flexion to less than 45 degrees or adduction with motion lost beyond 10 degrees or limb length discrepancy of at least 1 1/4 inch.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a left hip disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5252 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in January 2008, prior to the decision assigning an initial disability rating for her left hip disability.  

The record also reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including those in the possession of the Social Security Administration (SSA).  Neither the Veteran nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of the hip disability, most recently in 2014.  The examination records contain all findings necessary to rate the disability, and the Veteran has not asserted, and the evidence of record does not show, that an examination was inadequate.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

For limitation of extension of the thigh, where extension is limited to 5 degrees, a maximum 10 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251. 

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent evaluation is assigned; where flexion is limited to 30 degrees, a 20 percent evaluation is assigned; where flexion is limited to 20 degrees, a 30 percent evaluation is assigned; and where flexion is limited to 10 degrees, a 40 percent evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

A 10 percent evaluation is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees.  A 10 percent evaluation is assigned for limitation of adduction where the legs cannot be crossed.  A 20 percent evaluation is assigned for limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Other diagnostic codes relating to the hip are Diagnostic Code 5250 (ankylosis), Diagnostic Code 5254 (Hip, flail joint), and Diagnostic Code 5255 (impairment of the femur).  These conditions are not shown on examination or otherwise in the record, and application of these diagnostic codes is not warranted. 

Diagnostic Code 5275, which rates shortening of bones of the lower extremity, provides a 10 percent rating for a 1 1/4 to 2 inch discrepancy.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). 

 To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

A July 2005 Medical Evaluation Board report indicates that the Veteran had full range of motion in flexion and extension from 150 to +20 degrees, internal rotation to 65, and external rotation to 90.  There were no reproducible mechanical symptoms.  

A May 2006 VA treatment record indicates that the hips had full range of motion, no tenderness to palpation, and no crepitus.  There was no pain on motion.  A June 2006 treatment record indicates that the Veteran had "good" range of motion in the hips and normal sensory and motor exam.  An August 2006 treatment record indicates that examination of the hips showed no abnormalities.  

A January 2007 VA examination record reveals the Veteran's history of "a lot of  difficulty" standing longer than two hours or sitting longer than one hour.  She reported constant burning-type pain in the left buttocks that radiates to the groin and down the left leg if she stands longer than 20 minutes.  She also reported numbness and tingling down the side of the left foot on a daily basis, popping and locking twice a day, and daily swelling and redness.  She reported inability to squat or sit on the floor.  She reported that she was unable to do her work because of her hip.  Examination revealed normal gait and posture.  Examination of the hips was not done because the Veteran was pregnant, which would skew the testing.  Neurological examination revealed full muscle strength and intact sensation.  

A November 2007 private treatment record indicates that there was no joint effusion, swelling, or limp.  Range of motion was "full" based on the ranges noted on the record, with flexion to 100, extension to 30, abduction to 40, adduction to 20, internal rotation to 40, and external rotation to 50.  There was a "little" tenderness with range of motion testing.  

A February 2008 Tricare record reveals the Veteran's history that it felt like she had a "knot in the butt."  She denied joint pain and reported that the pain was mainly in buttocks.  She denied radiation, numbness, or tingling.  Examination revealed tenderness to palpation of the gluteus maximus.  The left hip was noted to be normal.  The left hip showed no deformity, weakness, or misalignment.  Motion was normal, and there was no pain elicited by motion.  The hip was not subluxed, and no instability was noted.  Gait was also normal.  

A March 2008 SSA record notes that the Veteran reported inability to stand longer than 15 minutes, sit longer than one hour, or lift greater than 20 pounds.  March and April 2008 private treatment records indicate that the Veteran had diminished strength of the hip muscles, which improved to 4/5 everywhere except the psoas major after physical therapy.  The record notes that the Veteran was able to do activities of daily living but had hip pain after standing for "some time."  The records document that the Veteran's range of motion was within normal limits, though she was "very apprehensive secondary to weakness and pain."  The Veteran ambulated with an antalgic gait with walking limited to 20 minutes.  

An August 2008 Tricare record reveals the Veteran's history that the left hip pain was starting to increase and was worse with prolonged standing, sitting, and squatting.  An August 2008 medical statement indicates that the Veteran was unable to sit for longer than half an hour, unable to stand for longer than 15 minutes, unable to drive for longer than an hour, and unable to lift greater than 20 pounds.  A September 2008 private evaluation reveals the Veteran's history that functions in her left hip were "very painful."  She reported that she was unable to stand up for longer than ten minutes, that her hip felt unstable, and that she had significant abductor weakness.  Examination revealed "fairly full" range of motion.  There was "no apprehension test in terms of any discoloration otherwise flexion internal rotation."  The signs of impingement were positive in terms of superolateral labral tear.  An August 2009 private treatment record reveals the Veteran's history of constant pain estimated as 10/10.  Examination revealed some mild pain with axial load and internal rotation.  There was no instability.  Hip flexion and internal rotation generated pain.  Sensory examination to the foot was intact.  An October 2009 private treatment record reveals that arthrograms came back essentially normal except for some mild trochanteric bursitis.  There was groin pain with internal rotation and flexion.  The record indicates that there was no evidence of labral tear on arthrogram.  A subsequent October 2009 private treatment record reveals the Veteran's history of pain and instability in her hips.  She also reported swelling, numbness, and tingling down the left lower extremity and indicated that walking, sitting, and standing tended to make the symptoms worse.  Examination revealed normal gait and neutral clinical and foot alignment.  Sensation was intact.  Range of motion testing revealed flexion to 130 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 20 degrees, internal rotation to 35 degrees, and external rotation to 45 degrees.  There were a positive impingement sign and hip click intra-articularly with range of motion.  Muscle strength was full.  

A March 2010 VA examination record reveals the Veteran's history of stiffness, weakness, and instability.  She denied flare-ups, subluxation, or instability.  She denied use of an assistive device.  She reported that she could not squat or sit "for very long" and cannot drive for longer than 15 minutes.  She also reported decreased ability to routinely do the household chores.  Examination revealed normal gait but abnormal shoe-wear pattern.  There was tenderness to palpation in the left groin and posterior left hip.  There was 4+/5 strength with left hip abduction and flexion and pain limited.  Range of motion testing revealed flexion to 125 degrees with pain at 125 degrees, extension to 20 degrees with pain from 10 to 20 degrees, adduction to 25 degrees without pain, abduction to 45 degrees with pain at 45 degrees, external rotation to 60 degrees without pain, and internal rotation to 35 degrees with pain from 30 to 35 degrees.  There was no additional limitation after repetition.  

A December 2010 private treatment record indicates that hip range of motion showed internal rotation to 45 degrees and external rotation to 70 degrees, which was "restricted" because the Veteran was "hypermobile."  Strength was 3/5 with rotation otherwise normal.    

An April 2014 VA examination record reveals the Veteran's history of no significant change in her hip condition since the 2010 examination.  She reported "some" left hip pain which radiated to the left groin with prolonged sitting.  She reported flare-ups which made her unable to get out of bed.  Range of motion testing revealed flexion to 100 degrees with pain beginning at 85 degrees and extension to greater than 5 degrees without objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  Adduction was not so limited that the Veteran could not cross her legs.  Rotation was not so limited that the Veteran could not toe-out more than 15 degrees.  There was no additional limitation of motion after repetition.  There was functional loss due to less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  There was localized tenderness.  Motor strength was normal.  There was no ankylosis, malunion, nonunion, or flail hip joint.  There was associated scarring but it was not painful or unstable and did not affect an area greater than 39 square centimeters.  There were a mild leg length discrepancy (3/8 inch) and a mild antalgic gait.  The Veteran did not use an assistive device for locomotion.  There was no arthritis.  The hip disability affected occupational functioning because it resulted in increased difficulty sitting for long periods or walking distances.  There was no neurological condition or dysfunction due to the service-connected disability.  

Analysis

The Board finds a higher rating is not warranted for any portion of the initial-rating period.  The medical evidence of record consistently demonstrates range of motion exceeding that contemplated for a higher rating.  Notably, testing consistently reveals flexion to at least 85 degrees without pain, extension to 10 degrees without pain, internal rotation to 30 degrees without pain, external rotation to 45 degrees without pain, adduction to 20 degrees without pain, and abduction to 40 degrees without pain, even after repetition.  Furthermore, although the Veteran has reported flare-ups, she has not reported additional limitation of motion during a flare-up beyond that depicted in the medical records.  In this regard, the Board finds the Veteran's history of "inability to get out of bed" during a flare-up is not a history of loss of motion akin to ankylosis.   
 
The Board has considered the DeLuca factors.  The Veteran has already been compensated for limitation of function due to pain and other symptoms, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  The Board has considered whether there is any other schedular basis to assign a separate rating during this period.  The record reveals findings of a limb discrepancy due to the left hip disability, status-post surgical treatment.  The discrepancy is only 3/8 inch, however, which does not meet the requirement for a compensable rating under Diagnostic Code 5275.  Therefore, the Board concludes that the left hip disability does not warrant a separate rating for limb length discrepancy.  The record also reveals histories of radicular pain and numbness and weakness involving the lower extremity.  However, neurological examination is consistently normal, the lower extremity predominantly has near-full motor strength, and there is no evidence of an associated neurological deficit.  Therefore, the Board concludes that the left hip disability does not result in even mild impairment of a peripheral nerve based on which a separate rating could be assigned.  

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the evidence indicates the Veteran's left hip disability is manifested by pain and limitation of function.  The symptoms and impairment from the left hip disability are contemplated by the rating assigned and the rating criteria provide higher ratings for more severe manifestations and impairment.  In this regard, the Board notes that gait is predominantly normal, or at worse mildly antalgic, and that examination has revealed no associated neurological deficit or chronic muscular deficit.  Although records include assessments of "instability," evaluation generally does not reveal instability, and there are no histories of falls secondary to the hip disability.  The Board finds the severity of the disability is contemplated by the established criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.


ORDER

An initial rating in excess of 10 percent for a left hip disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


